IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: CHESTER WATER AUTHORITY      :   No. 519 MAL 2021
TRUST                               :
                                    :
                                    :   Petition for Allowance of Appeal from
PETITION OF: CHESTER WATER          :   the Order of the Commonwealth
AUTHORITY                           :   Court

IN RE: CHESTER WATER AUTHORITY      :   No. 520 MAL 2021
TRUST                               :
                                    :
                                    :   Petition for Allowance of Appeal from
PETITION OF: CHESTER WATER          :   the Order of the Commonwealth
AUTHORITY                           :   Court

CITY OF CHESTER                     :   No. 521 MAL 2021
                                    :
                                    :
          v.                        :   Petition for Allowance of Appeal from
                                    :   the Order of the Commonwealth
                                    :   Court
CHESTER WATER AUTHORITY NICOLE      :
WHITAKER, WANDA MANN, MICHELLE      :
CONTE, TYLER THERRIAULT, ESQUIRE,   :
KATHRYN A. TOWNSEND, VICTOR S.      :
MANTEGNA, JAMES D. NEARY, DIANE     :
AND JAMES BOHR AND WOLF EQUITY,     :
L.P.                                :
                                    :
                                    :
PETITION OF: CHESTER WATER          :
AUTHORITY                           :

IN RE: CHESTER WATER AUTHORITY      :   No. 522 MAL 2021
TRUST                               :
                                    :
                                    :   Petition for Allowance of Appeal from
PETITION OF: CHESTER WATER          :   the Order of the Commonwealth
AUTHORITY                           :   Court
IN RE: CHESTER WATER AUTHORITY              :   No. 569 MAL 2021
TRUST                                       :
                                            :
                                            :   Petition for Allowance of Appeal from
CROSS PETITION OF: CHESTER                  :   the Order of the Commonwealth
COUNTY                                      :   Court

IN RE: CHESTER WATER AUTHORITY              :   No. 570 MAL 2021
TRUST                                       :
                                            :
                                            :   Petition for Allowance of Appeal from
CROSS PETITION OF: CHESTER                  :   the Order of the Commonwealth
COUNTY                                      :   Court

CITY OF CHESTER                             :   No. 571 MAL 2021
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal from
                                            :   the Order of the Commonwealth
                                            :   Court
CHESTER WATER AUTHORITY NICOLE              :
WHITAKER, WANDA MANN, MICHELLE              :
CONTE, TYLER THERRIAULT, ESQUIRE,           :
KATHRYN A. TOWNSEND, VICTOR S.              :
MANTEGNA, JAMES D. NEARY, DIANE             :
AND JAMES BOHR AND WOLF EQUITY,             :
L.P.                                        :
                                            :
                                            :
CROSS PETITION OF: CHESTER                  :
COUNTY

IN RE: CHESTER WATER AUTHORITY              :   No. 572 MAL 2021
TRUST                                       :
                                            :
                                            :   Petition for Allowance of Appeal from
CROSS PETITION OF: CHESTER                  :   the Order of the Commonwealth
COUNTY                                      :   Court

                                     ORDER


PER CURIAM

      AND NOW, this 11TH day of April, 2022, the Petition for Allowance of Appeal at

519-522 MAL 2021 is GRANTED. The issues, as stated by Petitioner, are:


                  [519-522 MAL 2021 and 569-572 MAL 2021] - 2
        (1)    Does the City of Chester have the right to seize the assets of Chester
               Water Authority pursuant to Section 5622(a) of the Municipal
               Authorities Act, 53 Pa.C.S. § 5622(a), and sell those assets to
               address its own unrelated financial distress, while overriding the
               representational rights granted by Act 73 of 2012, 53 Pa.C.S. §§
               5610(a.1), 5612(a.1), to Delaware and Chester Counties?

        (2)    Did the Commonwealth Court commit reversible error by failing to
               follow Burke v. N. Huntingdon Twp. Mun. Auth., 136 A.2d 310, 313-
               14 (Pa. 1957), which is controlling precedent that only an authority
               can authorize transfer under the predecessor to Section 5622(a)?


Speaker of the House of Pennsylvania Representatives Bryan Cutler and State

Representative John Lawrence’s Application for Leave to File Amicus Curiae Brief in

Support of Petition for Allowance of Appeal, and Application for Leave to File Responses

in Further Support of Application for Leave to File Amicus Curiae Brief are DENIED as

moot.

        The Cross-Petition for Allowance of Appeal at 569-572 MAL 2021 is GRANTED.

The issue, as stated by Cross-Petitioner, is:

        When a municipality is statutorily mandated to appoint members to a water
        or sewer authority board pursuant to Section 5610(a.1) of the Municipal
        Authorities Act, does the Act provide such a municipality with the same
        rights to convey authority property as a municipality who voluntarily joins a
        joint authority pursuant to Section 5610(a)(2)?


Food and Water Watch’s Application for Leave to File Amicus Curiae Brief is DENIED as

moot.



These appeals are consolidated for purposes of argument and disposition.

Justice Brobson did not participate in the consideration or decision of this matter




                     [519-522 MAL 2021 and 569-572 MAL 2021] - 3